Citation Nr: 1421045	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi



THE ISSUE

Whether Southwest Mississippi Regional Medical Center submitted a timely claim for payment for unauthorized emergency room treatment provided to the Veteran on May 30, 2010. 




ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988 and from October 1989 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 administrative decision by the Consolidated Fee unit of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Jackson, Mississippi that denied a request for payment by the Southwest Mississippi Regional Medical Center for treatment provided to the Veteran on May 30, 2010.

The appellant whose name appears on the title page is the Insurance Biller who represents Southwest Mississippi Regional Medical Center in pursuing payment from VA.


FINDING OF FACT

Southwest Mississippi Regional Medical Center submitted a bill for services that was received by VA prior to May 21, 2013.


CONCLUSION OF LAW

Southwest Mississippi Regional Medical Center has submitted a timely claim for services provided to the Veteran on May 30, 2010.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1004 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision below is fully favorable to the appellant, no discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is required.

Legal Principles

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

A claimant for payment or reimbursement under the Millennium Bill Act must be the entity that furnished the treatment, the veteran who paid for the treatment or the third party or organization that paid for such treatment on behalf of the veteran.  38 C.F.R. § 17.1004(a).

To receive payment or reimbursement for emergency treatment under the Millennium Bill Act, a claimant must submit to the VAMC of jurisdiction a completed standard billing form (such as a UB-92 or HCFA 1500).  Where the claims form does not contain a false claims notice, the completed form must be accompanied by a signed, written statement declaring that "I hereby certify that this claim meets all of the conditions for payment by VA for emergency medical services under 38 C.F.R. § 17.1002 (except for paragraph (e)) and 17.1003. I am aware that 38 U.S.C.A. § 6102(b) provides that one who obtains payment without being entitled to it and with intent to defraud the United States shall be fined in accordance with title 38, United States Code, or imprisoned not more than one year, or both."  38 C.F.R. § 17.1004(b).
     
To received payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following:  (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

If after reviewing the claim the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decisionmaker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  38 C.F.R. § 17.1004(e).
 
Notwithstanding paragraph (d) cited above, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012.  38 C.F.R. § 17.1004(f).


Evidence and Analysis

The Veteran has no service-connected disabilities.  Accordingly, payment or reimbursement under 38 U.S.C.A. § 1728(a) may not be considered.

Turning to payment or reimbursement under the Millennium Bill Act (38 U.S.C.A. § 1725), the VAMC has made no determination as to whether the treatment provided to the Veteran was actually an emergency situation, or if any of the other eight criteria cited in in 38 C.F.R. § 17.1002 (a)-(h) are met.  Rather, the VAMC has denied payment based on the narrow determination that the appellant did not submit a timely claim.

Review of the evidence shows that Southwest Mississippi Regional Medical Center (RMC) provided emergency room services to the Veteran on May 30, 2010; these services were not pre-authorized by the VAMC.

On June 7, 2010, Southwest Mississippi RMC submitted a claim for payment.  The file contains an undated VA Form 10-583 (Claim for Payment of Cost of Unauthorized Medical Services) that contains a dollar amount but no date of claimed treatment.  The file also contains a UB-04 claim form across which is written in ink, "Claim was sent electronic on 6-7-2010." This UB-04 contains a false claims notice and appears to comport with the requirements of 38 C.F.R. § 17.1004(b).

On June 29, 2010, the VAMC issued the decision on appeal denying payment, citing that the hospital bill and medical records must be submitted within 90 days of the claimed treatment.  As this denial was issued just 60 days after the claimed treatment, and 30 days prior to expiration of the 90-day claim filing period, the denial of the claim appears on its face to have been premature.  

The VAMC's timeline shows that a Preliminary Fee Remittance Advice Report (PFRAR) was sent to Southwest Mississippi RMC on August 3, 2010, and that complete medical records were thereafter received from Southwest Mississippi RMC on January 11, 2011.  If the PFRAR is considered to have been a request for additional information per 38 C.F.R. § 17.1004(e), then Southwest Mississippi RMC's response was clearly outside the 30-day window.  However, the PFRAR is not associated with the file on review, so the Board is unable to determine what specific information was being sought.

The appellant submitted an appeal letter in April 2011 acknowledging that medical records were not available in June 2010 because the physician had not completed the chart in a timely manner, and that a second (presumably successful) request for medical records was made in January 2011.  This appears to confirm that the complete medical record was not submitted until January 2011, as stated in the VAMC's timeline.  This is clearly more than 90 days after the date of the claimed treatment and more than 30 days after the VAMC's PFRAR.  Thus, the claim is shown to be untimely under the provisions of 38 C.F.R. § 3.1004(d) (2010) that was still in effect when the Originating Agency last readjudicated the claim in April 2011.

However, the regulation was amended effective from July 1, 2012, to add 38 C.F.R. § 3.1004(f).  As cited above, this section states that VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than May 21, 2013.  Under the amended regulation, the appellant has filed a timely request for reimbursement.

Based on the evidence and analysis above, the Board has found that Southwest Mississippi RMC has submitted a timely claim for payment of emergency services provided to the Veteran.  The Board's action does not intimate that payment or reimbursement for unauthorized medical treatment may actually be made at this point, since the VAMC must first determine whether the claimed treatment meets the criteria cited in 38 C.F.R. § 17.1002 (a)-(h).
 

ORDER

The Board having found that Southwest Mississippi Regional Medical Center has submitted a timely claim for unauthorized medical treatment provided to the Veteran on May 30, 2010, the appeal is granted to that extent.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


